DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
Drawing submitted on 03/31/2016 was filed and made of record.  Drawing is accepted by Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 7, 9, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2016/0291731) and further in view of Li et al. (US 2015/0145831).
Regarding to claim 1, Liu teaches an apparatus (Abstract), comprising:
a mechanical structure having a plurality of faces (Fig. 1 A-C), the faces having abutting face detectors; (Fig. 5 touch sensors, ¶0085 – touch sensor install on each face)
a network interface; (¶0078 - a wireless connection using a technology such as Bluetooth, Wi-fi, Near Field Communications (NFC), etc.)
build an individual positional profile based at least in part on the identifying (¶Fig. 2 – ¶0053-0055 – Building a usage model for each user based on position how the user holds a portable device )
Liu fail to teaches one or more logic elements comprising a positional engine to: identify a neighbor apparatus abutting at least one of the faces.
Li teaches
one or more logic elements comprising a positional engine to: (Fig. 10; ¶0102)
identify a neighbor apparatus abutting at least one of the faces; (¶0004 - The proximity sensor can measure a distance by using the optical signal (e.g., infra-red rays). For example, when a cellular phone user answers a call or places the cellular phone into his pocket, the proximity sensor can judge that the cellular phone adjoins a face or clothes by sensing light reflected by the face or clothes).
It would be obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modify the invention of Lui to include the teaching of Li.  With the 
Regarding to claim 2, Lui modified by Li teaches the apparatus of claim 1.  Lui further teaches an orientation sensor, and wherein the positional engine is to build the individual positional profile based at least in part on an input from the orientation sensor (¶0050 - The orientations of the top and bottom sides and the right and left sides are somewhat based on a default image position on the screen. Some mobile devices include sensors (e.g., tilt sensors or accelerometers) that determine a change in orientation of the device and modify the image position based thereon)
Regarding to claim 7, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach wherein the positional engine is further to communicate the positional profile via the network interface.
Li teaches
wherein the positional engine is further to communicate the positional profile via the network interface (Fig. 10 Communication module 110)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of Li.  With the communication module, the device can send the collected information to a server for further analyzing or receive input or command from the server.
Regarding to claim 9, Lui modified by Li teaches the apparatus of claim 1.  Lui further teaches wherein the mechanical structure is a tessalatable solid.  (Merriam Webster - A pattern 
Regarding to claim 22, Lui teaches one or more tangible, non-transitory computer-readable mediums having stored thereon executable instructions for instructing a processor to provide a positional engine to (¶0220) 
build an individual positional profile for the host compute node based at least in part on the identifying (¶Fig. 2 – ¶0053-0055 – Building a usage model for each user based on position how the user holds a portable device ).
Lui fails to teach identify a neighbor compute node abutting at least one face of a host compute node for the positional engine;
Li teaches
identify a neighbor compute node abutting at least one face of a host compute node for the positional engine; (¶0004 - The proximity sensor can measure a distance by using the optical signal (e.g., infra-red rays). For example, when a cellular phone user answers a call or places the cellular phone into his pocket, the proximity sensor can judge that the cellular phone adjoins a face or clothes by sensing light reflected by the face or clothes).
It would be obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modify the invention of Lui to include the teaching of Li.  With the teaching of proximity sensor, a self-learning logic can keep track of grip patterns, gesture commonalities and provide information as feedback to the adaptive enclosure algorithm logic to create a training ability. This feedback allows the adaptive enclosure algorithm logic to increase accuracy of gesture recognition and user recognition over time.
Regarding to claim 23, Lui modified by Li teaches the one or more tangible, non-transitory computer-readable mediums of claim 22.  Lui further teaches wherein the positional engine is to build the individual positional profile based at least in part on an input from an orientation sensor of the host compute node (¶0050 - The orientations of the top and bottom sides and the right and left sides are somewhat based on a default image position on the screen. Some mobile devices include sensors (e.g., tilt sensors or accelerometers) that determine a change in orientation of the device and modify the image position based thereon)

Claim 3-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2016/0291731) and Li et al. (US 2015/0145831) as applied to claim 1 above and further in view of InvenSense (Motion Sensors Introduction).
Regarding to claim 3, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach wherein the orientation sensor is sensitive to at least two axes.
InvenSense teaches
wherein the orientation sensor is sensitive to at least two axes. (Pg.4; Gyroscope and Accelerometer sensor)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of InvenSense.  With the orientation sensor, a device can determine a change in orientation of the device and modify an image position based thereon.
Regarding to claim 4, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach wherein the orientation sensor is sensitive to at least three axes.
InvenSense teaches
Pg.4; Gyroscope and Accelerometer sensor)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of InvenSense.  With the orientation sensor, a device can determine a change in orientation of the device and modify an image position based thereon.
Regarding to claim 5, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach wherein the orientation sensor is to determine at least an upward orientation.
InvenSense teaches
wherein the orientation sensor is to determine at least an upward orientation. (Pg.4; Gyroscope and Accelerometer sensor – pitch roll yaw direction) 
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of InvenSense.  With the orientation sensor, a device can determine a change in orientation of the device and modify an image position based thereon.
Regarding to claim 24, Lui modified by Li teaches the one or more tangible, non-transitory computer-readable mediums of claim 22.  Lui modified by Li fails to teach wherein the orientation sensor is sensitive to at least two axes. 
InvenSense teaches
wherein the orientation sensor is sensitive to at least two axes. (Pg.4; Gyroscope and Accelerometer sensor)

Regarding to claim 25, Lui modified by Li teaches the one or more tangible, non-transitory computer-readable mediums of claim 22.  Lui modified by Li fails to teach wherein the orientation sensor is to determine at least an upward orientation. 
InvenSense teaches
wherein the orientation sensor is to determine at least an upward orientation. (Pg.4; Gyroscope and Accelerometer sensor)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of InvenSense.  With the orientation sensor, a device can determine a change in orientation of the device and modify an image position based thereon.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2016/0291731) and Li et al. (US 2015/0145831) as applied to claim 1 above and further in view of Greene el al. (US 2013/0250845)
Regarding to claim 6, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach verifying that the neighbor apparatus has a valid encryption key.
Green teaches
verifying that the neighbor apparatus has a valid encryption key. (¶0040 – data is encrypted with encryption key; ¶0056 – wireless device is assigned with encryption key)

Regarding to claim 8, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach wherein communicating the positional profile comprises verifying a security token.
Green teaches
wherein communicating the positional profile comprises verifying a security token. (¶0050; 0056 - security key )
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of Greene.  By security token, it helps protect private information, sensitive data, and can enhance the security of communication between client apps and servers.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2016/0291731) and Li et al. (US 2015/0145831) as applied to claim 1 above and further in view of Hart el al. (US 2011/0194230)
Regarding to claim 10, Lui modified by Li teaches the apparatus of claim 1.  Lui modified by Li fails to teach wherein the positional engine is further to determine a distance to a facing edge of a container holding the apparatus.
0028 – determine distance between the device to surface of another device).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Lui modified by Li to include the teaching of Hart.  By knowing the distance between the device to another device surface, one can determine proper action to protect the device. 

Claim 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triantafillou (NanoPeer Networks and P2P worlds),  Lui et al. (US 2016/0291731) and Li et al. (US 2015/0145831)
Regarding to claim 16, Triantafillou teaches a pourable smart matter comprising: (Figure 1) a plurality of compute nodes, the compute nodes comprising (3.1 Overview of smart dust system).  Triantafillou fails to teach a mechanical structure having a plurality of faces, the faces having abutting face detectors; a network interface; build an individual positional profile based at least in part on the identifying.
Lui teaches
a mechanical structure having a plurality of faces (Fig. 1 A-C), the faces having abutting face detectors; (Fig. 5 touch sensors, ¶0085 – touch sensor install on each face)
a network interface; (¶0078 - a wireless connection using a technology such as Bluetooth, Wi-fi, Near Field Communications (NFC), etc.)
Fig. 2 – ¶0053-0055 – Building a usage model for each user based on position how the user holds a portable device )
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified Triantafillou to include the teaching of Lui.  With the touch sensor, the device can receive touch interaction information from plurality of capacitive touch sensor arrays and initiates an action based at least in part on the touch interaction information.
Triantafillou modified by Lui fails to teach one or more logic elements comprising a positional engine to: identify a neighbor compute node abutting at least one of the faces.
Li teaches
one or more logic elements comprising a positional engine to: (Fig. 10; ¶0102)
identify a neighbor apparatus abutting at least one of the faces; (¶0004 - The proximity sensor can measure a distance by using the optical signal (e.g., infra-red rays). For example, when a cellular phone user answers a call or places the cellular phone into his pocket, the proximity sensor can judge that the cellular phone adjoins a face or clothes by sensing light reflected by the face or clothes).
It would be obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modify the invention of Lui to include the teaching of Li.  With the teaching of proximity sensor, a self-learning logic can keep track of grip patterns, gesture commonalities and provide information as feedback to the adaptive enclosure algorithm logic to create a training ability. This feedback allows the adaptive enclosure algorithm logic to increase accuracy of gesture recognition and user recognition over time.
Regarding to claim 17, Triantafillou modified by Lui and Li teaches the pourable smart matter of claim 16.  Triantafillou further teaches wherein the compute nodes are peers (Abstract)
Regarding to claim 18, Triantafillou modified by Lui and Li teaches the pourable smart matter of claim 16.  Triantafillou further teaches wherein at least one of the compute nodes is designated as a master node. (3.1 Overview of smart dust system – special particle call Sink i.e. master node)
Regarding to claim 21, Triantafillou modified by Lui and Li teaches the pourable smart matter of claim 16.  Triantafillou further teaches wherein the compute nodes are substantially uniform. (3.1 Smart Dust ([6]) is comprised of a large amount of ultra-small sensors, called “grain” particles; homogeneous, fully autonomous devices)

Allowable Subject Matter
Claims 11-15 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 11, the prior art does not teach or suggest the claimed invention having “wherein determining the distance comprises determining a number of similar apparatuses disposed between the apparatus and the facing edge”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 12, the prior art does not teach or suggest the claimed invention having “wherein the positional engine is further to participate as a compute node in a parallel computation of a geometry of the container”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 13-14, the claims have been found allowable due to their dependencies to claim 12 above.
Regarding claim 15, the prior art does not teach or suggest the claimed invention having “wherein the positional engine is further to participate in a parallel computation of a volume of the container”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 19, the prior art does not teach or suggest the claimed invention having “wherein the master node is to collect a full geometry of a container holding the pourable smart matter”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 20, the prior art does not teach or suggest the claimed invention having “wherein the master node collects a geometry of any node touching the master node”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862